
	

113 S2294 IS: To require a survey of the preferences of members of the Armed Forces regarding military pay and benefits. 
U.S. Senate
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2294
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2014
			Mr. Kaine (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To require a survey of the preferences of members of the Armed Forces regarding military pay and
			 benefits. 
	
	1.Survey of preferences of members of the Armed Forces regarding military pay and benefits(a)Survey requiredThe Military Compensation and Retirement Modernization Commission shall carry out an anonymous
			 survey of random members of the Armed Forces
			 regarding their preferences in military pay and benefits.(b)ElementsThe survey under this section shall be conducted for the purpose of soliciting information on the
			 following:(1)The value that members of the Armed Forces place on the following forms of compensation relative to
			 one another:(A)Basic pay.(B)Allowances for housing and subsistence.(C)Bonuses and special pays.(D)Dependent healthcare benefits.(E)Healthcare benefits for retirees under 65 years old.(F)Healthcare benefits for Medicare-eligible retirees.(G)Retirement pay.(2)How the members value different levels of pay or benefits, including the impact of co-payments or
			 deductibles on the value of benefits.(3)Any other matters related to military pay and benefits that the Commission considers appropriate.(4)How information collected pursuant to paragraph (1), (2), or (3) varies by age, grade, dependent
			 status, and other factors the Commission considers appropriate.(c)Submittal of results(1)In generalUpon the completion of the survey required by this section, the Commission  shall submit a report
			 on
			 the analysis and raw data of the survey to the Secretary of Defense and to
			 Congress.(2)Availability to publicAt the same time the Commission submits the report required by paragraph (1), the Commission shall
			 make the report available to the public.(d)Use of results by commissionSection 671(b)(1) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1787)
			 is amended—(1)in subparagraph (B), by striking and at the end;(2)by redesignating subparagraph (C) as subparagraph (D);	and(3)by inserting after subparagraph (B) the following new subparagraph (C):(C)examining the analysis and raw data collected pursuant to the survey of
			 the preference of members of the Armed Forces regarding military pay and
			 benefits required by the Act to require a survey of the preferences of
			 members of the Armed Forces regarding military pay and
			 benefits; and.(e)Military Compensation and Retirement Modernization Commission definedIn this section, the term Military Compensation and Retirement Modernization Commission means the Military Compensation and Retirement Modernization Commission under subtitle H of title
			 VI of
			 the National Defense Authorization Act for Fiscal Year 2013.
			
